Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on March 15, 2021 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Veritrax Brochure in view of Kissel, Jr. (US 20020/0057990).

Regarding claims 1 and 21, Veritrax Brochure discloses a system and method (Figure, page 2), comprising:

a chemical delivery system (system including supply tanks, page 2, line 7, to supply chemical to chemical tanks, Figure, page 2) comprising a meter (sensors, page 2, line 7);
a communication interface (communication interface to laptop or smart phone, page 1, lines 19-23);
a controller (Veritrax is an automated management system, page 2, lines 7-12; page 5, lines 2-4) comprising at least one processor and a memory (implied by Veritrax is an automated management system, page 2, lines 7-12; page 5, lines 2-4), wherein the at least one processor executes program instructions stored in the memory so as to carry out operations (Veritrax is an automated management system, page 2, lines 7-12; page 5, lines 2-4), the operations comprising:
causing the chemical delivery system to dispense at least one chemical at the
chemical delivery site (page 1, lines 16-20; page 2, lines 9-11);
receiving, from the meter, information indicative of a dispensed amount of the at least one chemical (page 2, lines 7-8); and
transmitting, to a server (laptop/smart phone, page 1, lines 19-23) via the communication interface (page 1, lines 19-23), information (page 1, lines 19-23).

However, Veritrax Brochure does not disclose a positioning system receiving, from the positioning system, information indicative of the chemical delivery site.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Veritrax Brochure with a positioning system as disclosed by Kissel, Jr. for the purpose of receiving, from the positioning system, information indicative of the chemical delivery site.

While Veritrax Brochure further does not disclose transmitting information indicative of the chemical delivery site, the at least one chemical, and the dispensed amount of the at least one chemical, Veritrax Brochure discloses transmitting dispatch information (dispatch, page 1, line 20; Figure, page 2). It would have been obvious to include information indicative of the chemical delivery site, the at least one chemical, and the dispensed amount of the at least one chemical, as part of the dispatch information for delivering the chemical to the chemical delivery site.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Veritrax Brochure with transmitting information indicative of the chemical delivery site, the at least one chemical, and the dispensed amount of the at least one chemical as disclosed by Veritrax Brochure for the purpose of delivering the chemical to the chemical delivery site.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Veritrax Brochure with delivering chemical to one of: an oil well for the purpose of increasing efficiency and improving oil production.

Regarding claim 3, Veritrax Brochure discloses a mobile delivery vehicle (vehicle, Figure, page 2), wherein the chemical delivery system and the meter are coupled to the mobile delivery vehicle (page 2, lines 7-8).

Regarding claim 4, Veritrax Brochure discloses the mobile delivery vehicle comprises at least one of: a tanker truck (vehicle, Figure, page 2), a delivery truck (vehicle, Figure, page 2).

While Veritrax Brochure does not disclose at least one of: an aerial delivery vehicle, or a water-borne delivery vehicle, the limitations are in the alternative form; thus, they are optional limitations.



Regarding claim 6, Veritrax Brochure discloses the mobile computing device comprises at least one of: a smartphone (page 1, line 23), a laptop computer (page 1, line 23).

While Veritrax Brochure does not disclose at least one of: a tablet computer, the limitation is recited in the alternative form; thus, the limitation is an optional limitation.

Regarding claim 7, Veritrax Brochure discloses the meter is operable to monitor the dispensed amount of the at least one chemical (page 2, lines 7-8).

While Veritrax Brochure does not disclose monitoring the dispensed amount of the at least one chemical to within ±0.1 gallons, Veritrax Brochure discloses continuously monitor chemical levels (page 2, lines 7-8). Thus, it would have been obvious to monitor the dispensed amount of the at least one chemical to within ±0.1 gallons for the purpose of continuously monitor chemical of all levels.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Veritrax Brochure with monitoring the dispensed .

Response to Arguments

Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “[t]he Veritrax Brochure is excepted from the prior art under 35 U.S.C. § 102(b)(1)(A)” because “the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor”. Applicants argue that “the Declaration of Paul Stephen Gould establishes that the subject matter of the Veritrax Brochure was invented by the present inventors and that the disclosure was made by Clariant Oil Services’s marketing department, which obtained the subject matter directly or indirectly from the inventors”.
Examiner’s position is that the declaration was made pursuant to 37 CFR 1.130(a), which states “(a) Affidavit or declaration of attribution. When any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor”. The instant claims being rejected are not under reexamination. Thus, the .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 4, 2021